DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/04/2022 has been entered.

Response to Amendment
Claims 1, 9 and 15 are currently amended. Claims 8, 25 and 27 have been canceled. New claim 31 has/have been added. Claims 1-7, 9-24, 26 and 28-31 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the feature "wherein at least some biomedical sensory elements of the plurality of biomedical sensory elements have different configurations such that the at least some biomedical sensory elements deflect at different angles in response to the fluid flow" must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 15 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 15 and claims dependent thereon, the limitation "wherein at least some biomedical sensory elements of the plurality of biomedical sensory elements have different configurations such that the at least some biomedical sensory elements deflect at different angles in response to the fluid flow" of claim 1 and the comparable limitation of claim 15 are indefinite. The only relevant disclosure to the above-noted limitations states in its entirety, "The biomedical sensory elements 430 may bend based on a characteristic of the fluid flowing through the lumen 445. Each biomedical sensory element 430 composed of carbon nanotubes fluid-flow reed sensors (e.g. when the fluid may be blood), may deflect the fluid at different angles. The degree of deflection for each carbon nanotube reed may enable the microprocessor to calculate the desired measurement and extrapolate the sensory data based on the reed deflection. In some cases, the extrapolation determines a vascular occlusion (e.g., impediment upstream in the body lumen) based on the measured blood velocity or blood pressure" (¶ [0070] of spec. as filed). Firstly, the sentence "Each biomedical sensory element 430 composed of carbon nanotubes fluid-flow reed sensors (e.g. when the fluid may be blood), may deflect the fluid at different angles" does not clearly indicate that one biomedical sensory element deflects differently (or at a different angle) than another biomedical sensory element when exposed to the same pressure or velocity. Rather, the sentence could reasonably be read as a disclosure of each biomedical sensory element being configured to deflect at different (i.e., varying) angles for different levels of flow velocity/pressure (e.g., greater angle of deflection for higher velocity/pressure, lower angle of deflection for low velocity/pressure, etc.). Secondly, it is unclear in what manner the sensory elements "have different configurations" to "deflect at different angles in response to the fluid flow." There is no disclosure in the above-noted paragraphs as to how this is achieved. Is this dependent on the manner in which reeds (that may be identical) are oriented with respect to the elongate tubular body and/or each other, does this necessarily indicate the reeds are structurally different (i.e., have different material properties), etc. Lastly, Applicant fails to disclose how each of the plurality of sensory elements is used to measure a characteristic of a fluid flowing through the sensor lumen. Specifically, are the sensory elements utilized in combination to provide a single measure of the characteristic, is each sensor used to provide multiple measures of the characteristic? 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 15 and claims dependent is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 15 and claims dependent thereon, the limitation "wherein at least some biomedical sensory elements of the plurality of biomedical sensory elements have different configurations such that the at least some biomedical sensory elements deflect at different angles in response to the fluid flow" of claim 1 and the comparable limitation of claim 15 lack sufficient support in the specification as filed. As noted above with respect to rejections under 35 U.S.C. 112(b), the only relevant disclosure to the above-noted limitations is Applicant's paragraph [0070]. As noted above with respect to rejections under 35 U.S.C. 112(b), the sentence "Each biomedical sensory element 430 composed of carbon nanotubes fluid-flow reed sensors (e.g. when the fluid may be blood), may deflect the fluid at different angles" does not clearly indicate that one biomedical sensory element deflects differently (or at a different angle) from another biomedical sensory element exposed to the same pressure or velocity, but could reasonably be read as each biomedical sensory element being configured to deflect at different (i.e., varying) angles for different levels of flow velocity/pressure (e.g., greater angle of deflection for higher velocity or pressure, lower angle of deflection for low velocity/pressure, etc.). As further discussed above, Applicant does not provide any disclosure related to how sensory elements may be configured differently with respect to each other and/or how this results in some biomedical sensory elements deflect at different angles than other sensory elements in response to (presumably the same) fluid flow, or how multiple sensors are utilized (combined to a single measurement, providing multiple measurements), etc. In view of the above, the specification as filed fails to adequately disclose the newly-added limitations of claims 1 and 15. 
Regarding claim 13, claim 30 and claims dependent thereon, claims 1 and 15, on which claims 13 and 30 depend, respectively, recites each of the plurality of biomedical sensory elements configured to measure a characteristic of a fluid flowing through the sensor lumen is composed of a carbon nanotube fluid-flow reed. Applicant appears to disclose the sensory elements as claimed may be configured to measure blood velocity or blood pressure (¶ [0070] of specification as filed), but does not disclose a carbon nanotube fluid-flow reed configured to measure blood glucose, blood oxygen, blood sodium concentration, blood potassium concentration, blood urea nitrogen (BUN), etc. as encompassed by claims 13 and 30. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 7, 9-10, 13-15, 20, 23-24, 26, 30 and 31 is/are rejected under 35 U.S.C. 103 as obvious over US 2003/0114735 A1 (previously cited, Silver '735) in view of US 2006/0047205 A1 (previously cited, Ludomirsky), US 2008/0154141 A1 (previously cited, Shuros) and US 2009/0062900 A1 (previously cited, Lal), or alternatively, over Silver '735 in view of Ludomirsky, Shuros, Lal and US 2012/0042715 A1 (Liu).
Regarding claims 1, 7, 9-10 and 13-14, Silver '735 teaches and/or suggests a biocompatible medical (e.g., ¶ [0004]) sensor (e.g., Figs. 1-5, sensor 10), comprising: 
an elongate tubular body configured for insertion in a body lumen (cylindrical stent wall 18; stent wall 18 surrounded by a sheath 52, etc.; Abstract, where the sensor may be implanted in a blood vessel) and comprising a sensor lumen extending from an open proximal end to an open distal end (central lumen 16); 
a plurality of biomedical sensory elements coupled with the tubular body and configured to measure a characteristic of a fluid flowing through the sensor lumen (analyte sensing element 56; Fig. 9E; ¶ [0004] sensors to monitor glucose levels and/or other parameters in a fluid; etc.);
a microprocessor in electronic communication with the one or more biomedical sensory elements (¶ [0095], ¶ [0106] signal processing circuit); and
an antenna coupled with an outer surface of the tubular body (¶ [0095]; ¶ [0105] antenna wound around the stent/body 10) and configured to receive inductive radio frequency energy to power the microprocessor (¶¶ [0096]-[0098] where an external/remote measurement device is inductively coupled to a power source of the sensor to provide power to the sensor electronics; ¶ [0135]; etc.). 
Silver '735 teaches the biocompatible sensor is free of a local power source attached to the elongate tubular body. For example, Silver '735 discloses at least one embodiment where power source/supply (28) is inductively coupled to an external device (¶ [0096]). In such embodiments, Silver '735 discloses, via inductive coupling, a voltage is produced across the antenna of the implant, and the power source/supply regulates this voltage to supply power to the sensor electronics (¶ [0098]). Accordingly, the power source/supply of these embodiments of Silver is not a "local power source" in a manner consistent with the specification as filed, such as a battery or capacitor (¶ [0036] of specification as filed), but is rather more comparable to the rectifier or power manager component disclosed by Applicant (e.g., ¶ [0075]). Alternatively stated, the above-noted power source/supply of Silver '735 is incapable of supplying power to the sensor electronics independent of an external device/power source, such that Silver '735 teaches the above-noted limitation.
Alternatively/Additionally, Ludomirsky teaches and/or suggests a comparable passive biocompatible sensor (implant) and more explicitly describes this concept. For example, similar to the above-noted embodiment(s) in Silver '735, Ludomirsky teaches/suggests an external reader unit uses an alternating magnetic field to induce a voltage an antenna (receiver coil) in the implant, and when sufficient voltage has been induced, a rectification circuit converts the alternating voltage on the antenna into a direct voltage that can be used by electronic circuitry on the implant. Ludomirsky expressly discloses this arrangement results in the implant laying passive and without any internal means to power itself (¶ [0028]). Accordingly, Ludomirsky teaches and/or suggests a biocompatible sensor comprising an antenna configured to receive inductive radio frequency energy to power sensor electronics, wherein the biocompatible sensor is free of a local power source attached thereto, as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Silver '735 with the biocompatible sensor being free of a local power source attached to the elongate tubular body as taught and/or suggested by Ludomirsky in order to provide a passive biocompatible sensor capable of providing sensor data as desired (Ludomirsky, ¶ [0028]); to enable providing power to the biocompatible sensor while avoiding the use of batteries, which may be too large for some applications (Silver '735, ¶ [0135]); etc.
Silver '735 as modified further teaches and/or suggests the plurality of biomedical sensory elements may extend from an inner surface of the tubular body (¶ [0099]; ¶ [0105]; Fig. 9; etc.). Silver '735 as modified further discloses the sensor may comprise sensors configured to measure blood flow/velocity (¶ [0004]), but does not expressly teach/suggest each biomedical sensory element comprises a fluid-flow reed configured to deflect in response to the fluid flow, or measure the characteristic of the fluid based at least in part on a change in electrical resistivity of the biomedical sensory elements. 
Shuros teaches/suggests a device comprising a body (e.g., Fig. 15, positioning members including connected first and second wall members 926, 928, as described in ¶ [0060]) configured for insertion in a body lumen (¶ [0034]) and a plurality of biomedical sensory elements (flexible shafts 904, 914) coupled with the body and configured to extend from an inner surface of the body (e.g., Fig. 15) and to deflect in response to the fluid flowing through the sensor lumen and measure a characteristic of a fluid flowing through the sensor lumen, such as blood flow/velocity (¶ [0031] where the degree of bending or flexion of a deflection member comprising the flexible shaft and tip corresponds to blood flow velocity), wherein the plurality of biomedical sensory elements are configured to measure said characteristic of the fluid based at least in part on a change in electrical resistivity of the one or more biomedical sensory elements (e.g., ¶ [0047]). Shuros further teaches and/or suggests at least one embodiment in which the biomedical sensory elements are coated with a protein inhibiting material (¶ [0054] where a coating 528 can be provided over the tip 506 and the flexible shaft 504 of the flow sensor 500 that prevents the growth of tissue). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Silver '735 with a plurality of biomedical sensory elements configured to extend from an inner surface of the body, bend/deflect in response to the fluid flowing through the sensor lumen and measure a characteristic of the fluid, such as blood flow and/or velocity, based at least in part on a change in electrical resistivity of the plurality of biomedical sensory elements as taught/suggested by Shuros as a simple substitution of one sensor type and/or arrangement configured for/capable of measuring blood flow/velocity for another to yield no more than predictable results. See MPEP 2143(I)(B). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Silver '735 with the plurality of biomedical sensory elements being coated with a protein inhibiting material as taught/suggested by Shuros in order to minimize tissue growth around the sensor that would act to decrease the sensitivity of said sensor (Shuros, ¶ [0054]).
Silver '735 as modified does not teach each biomedical sensory element/fluid-flow reed is composed of a carbon nanotube. 
Lal teaches/suggests a device comprising a body and a plurality of biomedical sensory elements (Fig. 5; ¶¶ [0080]-[0081]), wherein each biomedical sensory element comprises one or more carbon nanotubes reeds (piezoresistive cantilever sensor(s) affixed to a stent; e.g., Fig. 3; ¶ [0066]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Silver '735 with each biomedical sensory comprising a carbon nanotube fluid-flow reed as taught/suggested by Lal as a simple substitution of one suitable piezoresistive cantilever/reed material for another to yield no more than predictable results. See MPEP 2143(I)(B).
Silver '735 as modified does not teach at least some biomedical sensory elements of the plurality of biomedical sensory elements have different configurations such that the at least some biomedical sensory elements deflect at different angles in response to the fluid flow. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the sensor of Silver '735 at least some of the biomedical sensory elements of the plurality of biomedical sensory elements having different configurations such that the at least some biomedical sensory elements deflect at different angles in response to the fluid flow because Applicant has not disclosed that such a configuration provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the suggested arrangement of fluid-flow reed sensors as taught and/or suggested by Shuros (or Silver '735 as modified thereby) because either arrangement enables measuring blood flow/velocity through the vasculature. 
Alternatively/Additionally, Liu teaches/suggests a flow sensor comprising a plurality of sensing elements, wherein at least some sensory elements of the plurality of sensory elements have different configurations such that the at least some sensory elements deflect at different angles in response to fluid flow (¶¶ [0076]-[0082] sensor parameters systematically change from one sensor to the next in an array, including the height (h), the diameter (d), the length (l), the width (w), the thickness (t) and/or relative orientation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Silver '735 with at least some biomedical sensory elements of the plurality of biomedical sensory elements having different configurations, such that the at least some biomedical sensory elements deflect at different angles in response to the fluid flow, as taught/suggested by Liu in order to achieve both large dynamic range and low detection limit (Liu, ¶ [0076]) and/or as a simple substitution of one known reed/cantilever sensor arrangement for measuring fluid flow for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 5, Silver '735 as modified teaches/suggests the antenna is wrapped at least partially around the outer surface of the tubular body (¶ [0095]; ¶ [0105]).
Regarding claims 15, 20, 24, 26 and 30, Silver '735 teaches/suggests a measurement system comprising:
an elongate tubular body configured for insertion in a body lumen (cylindrical stent wall 18; stent wall 18 surrounded by a sheath 52, etc.; Abstract, where the sensor may be implanted in a blood vessel); 
a plurality of biomedical sensory elements coupled with the tubular body and configured to measure a characteristic of a fluid flowing through the tubular body (analyte sensing element 56; Fig. 9E; ¶ [0004] sensors to monitor glucose levels and/or other parameters in a fluid; etc.);
a microprocessor in electronic communication with the one or more biomedical sensory elements (¶ [0095], ¶ [0106] signal processing circuit); 
an antenna coupled with an outer surface of the tubular body (¶ [0095]; ¶ [0105] antenna wound around the stent/body 10) and configured to receive inductive radio frequency energy to power the microprocessor (¶¶ [0096]-[0098] where an external/remote measurement device is inductively coupled to a power source of the sensor to provide power to the sensor electronics; ¶ [0135]; etc.); and 
a transceiver in wireless communication with the microprocessor via the antenna and configured to power the microprocessor using inductive radio frequency energy (¶¶ [0096]-[0098] where an external/remote measurement device is inductively coupled to a power source of the sensor and provides the drive to power the sensor electronics). 
Silver '735 teaches the elongate tubular body being free of a local power source attached thereto. For example, Silver '735 discloses at least one embodiment where power source/supply (28) is inductively coupled to an external device (¶ [0096]). In such embodiments, Silver '735 discloses, via inductive coupling, a voltage is produced across the antenna of the implant, and the power source/supply regulates this voltage to supply power to the sensor electronics (¶ [0098]). Accordingly, the power source/supply of these embodiments of Silver is not a "local power source" in a manner consistent with the specification as filed, such as a battery or capacitor (¶ [0036] of specification as filed), but is rather more comparable to the rectifier or power manager component disclosed by Applicant (e.g., ¶ [0075]). Alternatively stated, the above-noted power source/supply of Silver '735 is incapable of supplying power to the sensor electronics independent of an external device/power source, such that Silver '735 teaches the above-noted limitation.
Alternatively/Additionally, Ludomirsky teaches and/or suggests a comparable passive biocompatible sensor (implant) and more explicitly describes this concept. For example, similar to the above-noted embodiment(s) in Silver '735, Ludomirsky teaches/suggests an external reader unit uses an alternating magnetic field to induce a voltage an antenna (receiver coil) in the implant, and when sufficient voltage has been induced, a rectification circuit converts the alternating voltage on the antenna into a direct voltage that can be used by electronic circuitry on the implant. Ludomirsky expressly discloses this arrangement results in the implant laying passive and without any internal means to power itself (¶ [0028]). Accordingly, Ludomirsky teaches and/or suggests a biocompatible sensor comprising an antenna configured to receive inductive radio frequency energy to power sensor electronics, wherein the biocompatible sensor is free of a local power source attached thereto, as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silver '735 with the elongate tubular body being free of a local power source attached thereto as taught/suggested by Ludomirsky in order to provide a passive implantable device capable of providing sensor data as desired (Ludomirsky, ¶ [0028]); to enable providing power to the implantable device while avoiding the use of batteries, which may be too large for some applications (Silver '735, ¶ [0135]); etc.
Silver '735 as modified further teaches and/or suggests the plurality of biomedical sensory elements may extend from an inner surface of the tubular body (¶ [0099]; ¶ [0105]; Fig. 9; etc.). Silver '735 as modified further discloses the sensor may comprise sensors configured to measure blood flow/velocity (¶ [0004]), but does not expressly teach/suggest each biomedical sensory element comprises a fluid-flow reed configured to deflect in response to the fluid flow, or measure the characteristic of the fluid based at least in part on a change in electrical resistivity of the biomedical sensory elements. 
Shuros teaches/suggests a device comprising a body (e.g., Fig. 15, positioning members including connected first and second wall members 926, 928, as described in ¶ [0060]) configured for insertion in a body lumen (¶ [0034]) and a plurality of biomedical sensory elements (flexible shafts 904, 914) coupled with the body and configured to extend from an inner surface of the body (e.g., Fig. 15) and to deflect in response to the fluid flowing through the sensor lumen and measure a characteristic of a fluid flowing through the sensor lumen, such as blood flow/velocity (¶ [0031] where the degree of bending or flexion of a deflection member comprising the flexible shaft and tip corresponds to blood flow velocity), wherein the plurality of biomedical sensory elements are configured to measure said characteristic of the fluid based at least in part on a change in electrical resistivity of the one or more biomedical sensory elements (e.g., ¶ [0047]). Shuros further teaches and/or suggests at least one embodiment in which the biomedical sensory elements are coated with a protein inhibiting material (¶ [0054] where a coating 528 can be provided over the tip 506 and the flexible shaft 504 of the flow sensor 500 that prevents the growth of tissue). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silver '735 with a plurality of biomedical sensory elements configured to extend from an inner surface of the body, bend/deflect in response to the fluid flowing through the sensor lumen and measure a characteristic of the fluid, such as blood flow and/or velocity, based at least in part on a change in electrical resistivity of the plurality of biomedical sensory elements as taught/suggested by Shuros as a simple substitution of one sensor type and/or arrangement configured for/capable of measuring blood flow/velocity for another to yield no more than predictable results. See MPEP 2143(I)(B). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Silver '735 with the plurality of biomedical sensory elements being coated with a protein inhibiting material as taught/suggested by Shuros in order to minimize tissue growth around the sensor that would act to decrease the sensitivity of said sensor (Shuros, ¶ [0054]).
Silver '735 as modified does not teach each biomedical sensory element/fluid-flow reed is composed of a carbon nanotube. 
Lal teaches/suggests a device comprising a body and a plurality of biomedical sensory elements (Fig. 5; ¶¶ [0080]-[0081]), wherein each biomedical sensory element comprises one or more carbon nanotubes reeds (piezoresistive cantilever sensor(s) affixed to a stent; e.g., Fig. 3; ¶ [0066]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Silver '735 with each biomedical sensory comprising a carbon nanotube fluid-flow reed as taught/suggested by Lal as a simple substitution of one suitable piezoresistive cantilever/reed material for another to yield no more than predictable results. See MPEP 2143(I)(B).
Silver '735 as modified does not teach at least some biomedical sensory elements of the plurality of biomedical sensory elements have different configurations such that the at least some biomedical sensory elements deflect at different angles in response to the fluid flow. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Silver '735 at least some of the biomedical sensory elements of the plurality of biomedical sensory elements having different configurations such that the at least some biomedical sensory elements deflect at different angles in response to the fluid flow because Applicant has not disclosed that such a configuration provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the suggested arrangement of fluid-flow reed sensors as taught and/or suggested by Shuros (or Silver '735 as modified thereby) because either arrangement enables measuring blood flow/velocity through the vasculature. 
Alternatively/Additionally, Liu teaches/suggests a flow sensor comprising a plurality of sensing elements, wherein at least some sensory elements of the plurality of sensory elements have different configurations such that the at least some sensory elements deflect at different angles in response to fluid flow (¶¶ [0076]-[0082] sensor parameters systematically change from one sensor to the next in an array, including the height (h), the diameter (d), the length (l), the width (w), the thickness (t) and/or relative orientation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Silver '735 with at least some biomedical sensory elements of the plurality of biomedical sensory elements having different configurations, such that the at least some biomedical sensory elements deflect at different angles in response to the fluid flow, as taught/suggested by Liu in order to achieve both large dynamic range and low detection limit (Liu, ¶ [0076]) and/or as a simple substitution of one known reed/cantilever sensor arrangement for measuring fluid flow for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 23, Silver '735 as modified teaches/suggests wireless communication between the transceiver and the microprocessor comprises radiofrequency energy (e.g., ¶ [0135]).
Regarding claim 31, Silver '735 as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches the biomedical sensory elements coincides with a location of a corresponding terminal on the tubular body (e.g., ¶ [0114] where sensing elements are connected to the sensing circuit 24 through a conductor), but does not expressly teach the biomedical sensory elements are staggered throughout an inner surface of the elongate tubular body. However, Lal teaches and/or suggests a comparable biocompatible sensor comprising an elongate tubular body (Fig. 5, expandable stent) and a plurality of biomedical sensory elements/carbon nanotube fluid-flow reeds (plurality of sensors 502), wherein the elements/reeds are staggered throughout an inner surface of the elongate tubular body (¶¶ [0080]-[0081] multiple sensors are positioned evenly or unevenly over the luminal surface of the medical device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Silver '735 with the biomedical sensory elements being staggered throughout an inner surface of the elongate tubular body coinciding with a location of a corresponding terminal on the tubular body as taught/suggested by Lal in order to facilitate measuring the characteristic (e.g., blood flow/velocity) at different portions along the elongate tubular body (Lal, ¶¶ [0080]-[0081]). 

Claim(s) 2-4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver '735 in view of Ludomirsky, Shuros and Lal (or Silver '735 in view of Ludomirsky, Shuros, Lal and Liu) as applied to claim(s) 1 and 15, and further in view of US 2012/0197350 A1 (previously cited, Roberts).
Regarding claims 2-4 and 17-18, Silver '735 as modified teaches/suggests the limitations of claims 1 and 15, as discussed above, and further teaches and/or suggests the biomedical sensory elements, antenna and microprocessor are in electronic communication, wherein power is transmitted from the antenna to the biomedical sensory elements (e.g., ¶ [0097]) and signals are conveyed from the biomedical sensory elements to the microprocessor (e.g., ¶ [0106]), but does not expressly teach the biocompatible sensor comprises a communication bus in electronic communication with the biomedical sensory elements, the antenna and the microprocessor, wherein said bus performs or facilitates the above-noted functions. 
Roberts teaches/suggests a biocompatible sensor (Fig. 9) comprising a communication bus (data/communication bus 49) in electronic communication with one or more biomedical sensory elements each coupled to one or more terminals of the communication bus (sensor 26), an antenna (power source 48; ¶ [0124] inductive power supply), and a microprocessor (processor 44). Roberts expressly discloses the communication bus is a suitable alternative to direct electrical and/or non-electrical connections (¶ [0118]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor/system of Silver '735 with a communication bus in electronic communication with the biomedical sensory elements coupled to one or more terminals of the communication bus, the antenna, and the microprocessor, wherein the communication bus is configured to transmit power from the antenna to the one or more biomedical sensory elements and to convey signals from the one or more biomedical sensory elements to the microprocessor as taught/suggested by Roberts as a simple substitution of one known means for interconnecting and communicating between components for another to yield no more than predictable results. See MPEP 2143(I)(B).
Silver '735 as modified does not teach the communication bus is wrapped at least partially around the outer surface of the tubular body. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the sensor/system of Silver '735 with the communication bus is wrapped at least partially around the outer surface of the tubular body because Applicant has not disclosed that such a configuration provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the suggested bus configuration of Silver '735 (e.g., any communication bus placement/configuration sufficient to provide the required electronic connections between components) because either arrangement provides the connections necessary to perform the disclosed sensor function(s). 

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver '735 in view of Ludomirsky, Shuros and Lal (or Silver '735 in view of Ludomirsky, Shuros, Lal and Liu) as applied to claim(s) 1 and 15, and further in view of US 2007/0100385 A1 (previously cited, Rawat).
Regarding claims 6 and 19, Silver '735 as modified teaches/suggests the limitations of claims 1 and 15, as discussed above, and further discloses the antenna is wrapped at least partially around the outer surface of the tubular body (¶ [0095]; ¶ [0105]), but does not expressly teach the antenna is a fractal antenna.
Rawat teaches/suggests a device comprising an antenna coupled with an outer surface of the tubular body and configured to receive inductive radio frequency energy, wherein the antenna is a fractal antenna wrapped at least partially around the outer surface of the tubular body (Abstract, where an antenna may be formed in a fractal pattern and then wrapped around a part of the implantable device to provide a three-dimensional patterned cylinder). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor/system of Silver '735 with a fractal antenna as taught and/or suggested by Rawat in order to utilize a smaller antenna that has better performance and higher efficiency than other antenna types, and may have a relatively omni-directional broadband transmission (Rawat, ¶ [0024]). 

Claim(s) 11-12, 16, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver '735 in view of Ludomirsky, Shuros and Lal (or Silver '735 in view of Ludomirsky, Shuros, Lal and Liu) as applied to claim(s) 1 and 15, and further in view of US 2008/0176271 A1 (previously cited, Silver '271).
Regarding claims 11-12 and 28-29, Silver '735 as modified teaches/suggests the limitations of claims 1 and 15, as discussed above, but does not teach the microprocessor is programable or configured to program a measuring profile for a measurement of the characteristic of the fluid, wherein the measuring profile comprises a sampling rate, a duration of time to measure the characteristic, a type of the characteristic of the fluid, a quality command to determine a measurement quality of the one or more biomedical sensory elements, a termination command to deactivate the one or more biomedical sensory elements, or a combination thereof. 
Silver '271 teaches/suggests a biocompatible sensor comprising an array of biomedical sensory elements (sensor array 870); a microprocessor in electronic communication with the one or more biomedical sensory elements (sensor electronics 22 and/or and an alarm and monitoring circuit 874 including control logic 882, limit comparator 884, etc.), wherein the microprocessor is programable/configured to program a measuring profile for a measurement of the characteristic of the fluid, wherein the measuring profile comprises a quality command to determine a measurement quality of the biomedical sensory element(s) and/or a termination command to deactivate the one or more biomedical sensory element(s) (¶ [0373] where control logic 882 is used to select one of sensors of the array; if a sensor 20 or connection to that sensor fails, the electrical signal will be outside of preset limits; the limit comparator 884 will detect the out of limit signal and then drive the control logic 882 which will then switch the next available sensor 20 in the array into the circuit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor/system of Silver '735 with the microprocessor being programable/configured to program a measuring profile for a measurement of the characteristic of the fluid, wherein the measuring profile comprises a quality command to determine a measurement quality of the one or more biomedical sensory elements, a termination command to deactivate the one or more biomedical sensory elements, or a combination thereof as taught/suggested by Silver '271 in order to enable identifying and discontinuing use of a failed sensory element(s), thereby permitting switching to an operational redundant sensory element(s) to continue accurate/reliable monitoring (Silver '271, ¶¶ [0372]-[0373]). 
Regarding claim 16, Silver '735 as modified teaches/suggests the limitations of claim 15, as discussed above, but does not expressly disclose the microprocessor comprises one or more control logic instructions configured to process a measurement associated with the characteristic of the fluid flowing through a sensor lumen of the tubular body.
Silver '271 teaches and/or suggests a biocompatible sensor comprising a microprocessor comprising one or more control logic instructions (sensor electronics 22 and/or and an alarm and monitoring circuit 874 including control logic 882, limit comparator 884, etc.) configured to process a measurement associated with the characteristic of the fluid flowing through a sensor lumen of a tubular body (¶ [0373] where control logic 882 is used to select one of sensors of the array; if a sensor 20 or connection to that sensor fails, the electrical signal will be outside of preset limits; the limit comparator 884 will detect the out of limit signal and then drive the control logic 882 which will then switch the next available sensor 20 in the array into the circuit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silver '735 with the microprocessor comprising one or more control logic instructions configured to process a measurement associated with the characteristic of the fluid flowing through a sensor lumen of the tubular body as taught/suggested by Silver '271 in order to enable identifying and discontinuing use of a failed sensory element(s), thereby permitting switching to an operational redundant sensory element(s) to continue accurate/reliable monitoring (Silver '271, ¶¶ [0372]-[0373]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver '735 in view of Ludomirsky, Shuros and Lal (or Silver '735 in view of Ludomirsky, Shuros, Lal and Liu) as applied to claim(s) 15, and further in view of US 2014/0273824 A1 (previously cited, Fenner). 
Regarding claim 21, Silver '735 as modified teaches/suggests the limitations of claim 15, as discussed above, but does not teach the transceiver comprises an authentication module configured to authenticate wireless communication between the transceiver and the microprocessor. 
Fenner teaches/suggests an implantable device (Fig. 8, implantable device 800) comprising at least an antenna (communication component 814; ¶ [0079]) and microprocessor (processor 810); and a transceiver (Fig. 9, remote device 900) in wireless communication with the micro-processor via the antenna and configured to power the microprocessor using inductive radio frequency energy (¶ [0078]), the transceiver comprising an authentication module configured to authenticate wireless communication between the transceiver and the microprocessor (¶ [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silver '735 with the transceiver comprising an authentication module configured to authenticate wireless communication between the transceiver and the microprocessor as taught and/or suggested by Fenner in order to ensure secure and trusted communication of information between an in vivo sensor and the transceiver (Fenner, ¶ [0002]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver '735 in view of Ludomirsky, Shuros, Lal and Fenner (or Silver '735 in view of Ludomirsky, Shuros, Lal, Liu and Fenner) as applied to claim(s) 21 above; or alternatively, over Silver '735 in view of Ludomirsky, Shuros, Lal and Fenner (or Silver '735 in view of Ludomirsky, Shuros, Lal, Liu and Fenner ) as applied to claim(s) 21 above, and further in view of US 2018/0021510 A1 (previously cited, Burke).
Regarding claim 22, Silver '735 as modified teaches/suggests the limitations of claim 21, as discussed above. Additionally, Fenner teaches and/or suggests the transceiver must be within a proximity threshold of an implant, or microprocessor thereof, for successful authentication (e.g., ¶ [0049]), such that authentication by the authentication module of Fenner necessarily also determines that the that the transceiver is within a proximity threshold of the microprocessor. 
Alternatively/Additionally, Burke teaches and/or suggests a first device comprising an authentication module configured to authenticate wireless communication between the first device and a second device, wherein the authentication module is configured to determine that the first device is within a proximity threshold of the second device (claim 12; ¶ [0045]; etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Silver '735 with the authentication module being configured to determine that the transceiver is within a proximity threshold of the microprocessor as taught/suggested by Burke in order to increase security of system (Burke, ¶ [0045]). 

Response to Arguments
Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791